                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

UNITED STATES OF AMERICA                          CRIMINAL ACTION NO. 11-00146-04
                                                  CIVIL ACTION NO. 14-2999

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

WILLIAM A. JEWELL                                 MAGISTRATE JUDGE HORNSBY

                                 MEMORANDUM ORDER

       Before the Court is Petitioner William A. Jewell’s (“Petitioner”) Motion “for copies

of CJA-20 and CJA-30 voucher payments . . . and expense reimbursement records” for

purposes of preparing a second or successive Section 2255 motion. Record Document

805 at 1. Petitioner states that he “wish[es] to identify the time spent on [his] case, dates,

and services alleged to have been provided.” Id.

       In order to obtain discovery regarding a Section 2255 motion, the petitioner must

show good cause. See Rules Governing Section 2255 Proceedings for the U.S. District

Courts, Rule 6(a). Good cause exists “where specific allegations before the court show

reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is . . . entitled to relief . . . .” Bracy v. Gramley, 520 U.S. 899, 908–

09, 117 S. Ct. 1793, 1799 (1997).

       Here, there is no indication from Petitioner’s aforementioned reasons for his

request that such materials would benefit his chances of success on a second or

successive Section 2255 motion. Furthermore, Petitioner has not obtained permission

from the Fifth Circuit Court of Appeals to file said motion. See Rules Governing Section

2255 Proceedings for the U.S. District Courts, Rule 9.

       Accordingly,



                                        Page 1 of 2
        IT IS ORDERED that Petitioner’s Motion (Record Document 805) is DENIED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 8th day of August,

2019.




                                     Page 2 of 2
